Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  HOWARD MICHAEL CAPLAN,

                  Plaintiff,

                  vs.

  NANDY, INC., a Florida Profit Corporation
  d/b/a SUNSET MOTEL,

            Defendant.
  _______________________________/

                                           COMPLAINT

  Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues NANDY, INC. d/b/a
  SUNSET MOTEL (“NANDY”) (hereinafter, referred to as “Defendant”), for
  declaratory and injunctive relief; for discrimination based on disability; and for
  the resultant attorney's fees, expenses, and costs (including, but not limited to,
  court   costs    and   expert   fees),    pursuant   to   42   U.S.C.   §12181   et.   seq.,
  ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.      The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of


                                                1
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 2 of 12




  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida. At the time of Plaintiff’s visit to Sunset Motel (“Subject Facility”), Plaintiff
  suffered from a “qualified disability” under the ADA, which substantially limits
  Plaintiff’s major life activities, including but not limited to walking, and
  requires the use of a mobility aid. Plaintiff personally visited Sunset Motel, but
  was denied full and equal access, and full and equal enjoyment of the facilities,
  services, goods, and amenities within Sunset Motel, which is the subject of this
  lawsuit. The Subject Facility is a motel and Plaintiff was looking for
  accommodation but was unable to get any due to the discriminatory barriers
  enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendant, NANDY, is authorized to conduct business and is in fact
  conducting business within the State of Florida. The Subject Facility is located
  at 140 N Federal Hwy, Dania Beach, FL 33004. Upon information and belief, NANDY is
  the lessee and/or operator of the Real Property and therefore held accountable of
  the violations of the ADA in the Subject Facility which is the matter of this suit.
  Upon information and belief, NANDY is also the owner and lessor of the Real
  Property where the Subject Facility is located and therefore held accountable for
  the violations of the ADA in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                                              2
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 3 of 12




  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country
          is justifiably famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

                                          3
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 4 of 12




  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the   full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Sunset
  Motel is a place of public accommodation by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must comply with
  the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a hotel. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.
  Therefore, the Subject Facility is a public accommodation that must comply
  with the ADA.


  11.     The Defendant has discriminated, and continues to discriminate against
  Plaintiff, and others who are similarly situated, by denying access to, and full
  and equal enjoyment of goods, services, facilities, privileges, advantages and/or
  accommodations at Sunset Motel located at 140 N Federal Hwy, Dania Beach, FL 33004,
  as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing      to    remove        architectural       barriers   pursuant     to    42     U.S.C.
  §12182(b)(2)(A)(iv).




                                                   4
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 5 of 12




  12.      Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.      Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.      The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personally encountered and/or has knowledge

  of:

        a) The customer parking facility at the motel does not provide a compliant accessible

           parking space. 2012 ADA Standards 502.1

        b) The parking facility has twelve (12) marked standard spaces and one (1) non-compliant

           accessible parking space. 2012 ADA Standards 208.2



                                                 5
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 6 of 12




     c) The parking facility does not have the minimum number of compliant accessible parking

        spaces required. One (1) compliant accessible parking space with adjacent compliant

        access aisle is required. 2012 ADA Standards 208.2

     d) At time of inspection there was a vehicle without a visible disabled parking permit or

        license plate parked in the accessible parking space. Designated accessible spaces must

        be designed and marked for the exclusive use of those individuals who have a severe

        physical disability and have permanent or temporary mobility problems that substantially

        impair their ability to ambulate and who have been issued either an accessible parking

        permit or license plate. 2010 ADA Standards 208.3.1, 502.3

     e) The access aisle is non-compliant. The front end goes into shrubbery, the other end goes

        into the drive lane. Parking access aisles must be part of an accessible route to the

        building or facility entrance. Access aisles must be placed adjacent to accessible parking

        spaces. All spaces must be located on an accessible route that is at least 44 inches wide so

        that users are not compelled to walk or wheel behind parked vehicles except behind his or

        her own vehicle. Accessible routes must connect parking spaces to accessible entrances.

        In parking facilities where the accessible route must cross vehicular traffic lanes, marked

        crossings enhance pedestrian safety, particularly for people using wheelchairs and other

        mobility aids. 2012 ADA Standards 502.4

     f) The accessible parking space sign is missing required information. Each accessible

        parking space must be posted with a permanent above-grade sign of a color and design

        approved by the Department of Transportation, which is placed on or at least 60 inches

        above the finished floor or ground surface measured to the bottom of the sign and which

        bears the international symbol of accessibility and the caption “PARKING BY



                                                 6
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 7 of 12




        ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use of the

        space. 2012 ADA Standards 502.6

     g) There is currently no existing accessible route to help persons with disabilities enter the

        facility or safely maneuver through the parking area. At least one compliant accessible

        route must be provided within the site from accessible parking spaces and accessible

        passenger loading zones; public streets and sidewalks; and public transportation stops to

        the accessible building or facility entrance they serve. 2012 ADA Standards 206.2.1

     h) There is a vertical change in level (6+ inch step) from the driveway parking lot surface up

        to the landing in front of the motel office service window creating a barrier for persons

        with mobility disabilities. 2010 ADA Standards 303.2

     i) The outside service counter is too high. A portion of the counter surface that is 36 inches

        long minimum and 36 inches high maximum above the finish floor must be provided. A

        clear floor or ground space complying with Section 305 must be positioned for a parallel

        approach adjacent to the 36 inch minimum length of counter. 2012 ADA Standards

        904.4.1

     j) The accessible motel room main entrance doorway is non-compliant. There is a vertical

        rise (step) from the parking lot up to the landing exceeding the maximum rise allowed.

        Changes in level of 1/4 inch high maximum are permitted to be vertical. 2012 ADA

        Standards 303.2

     k) There is a built out boxed structure blocking the required maneuvering clearance at the

        accessible motel room entrance door. An area on the landing must be provided to allow

        compliant maneuvering clearances. Maneuvering clearances must extend the full width of




                                                 7
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 8 of 12




           the doorway and the required latch side or hinge side clearance. 2012 ADA Standards

           404.2.4

        l) The accessible motel room entrance door has non-compliant knob-type door hardware.

           Operable parts must be operable with one hand and not require tight grasping, pinching,

           or twisting of the wrist. 2012 ADA Standards 309.4

        m) There is no doorbell at the accessible motel room door. Visible notification devices must

           be provided to alert room occupants of incoming telephone calls and a door knock or bell.

           2012 ADA Standards 806.3.2

        n) The facility does not provide compliant directional and informational signage to an

           accessible route which would lead to an accessible entrance. Where not all entrances

           comply, compliant entrances must be identified by the International Symbol of

           Accessibility. Directional signs that indicate the location of the nearest compliant

           entrance must be provided at entrances that do not comply. 2012 ADA Standards 216.6

  16.      Upon information and belief there are other current violations of the ADA
  at Sunset Motel. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.      Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public

                                                   8
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 9 of 12




  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


                              REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendant and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendant to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs

                                            9
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 10 of 12




   (including, but not limited to court costs and expert fees) and other expenses of
   suit, to Plaintiff; and


   25.   That this Honorable Court award such other and further relief as it deems
   necessary, just and proper.


   Dated this August 13, 2021.



   Respectfully submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          10
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 11 of 12




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

   HOWARD MICHAEL CAPLAN,

                Plaintiff,

                vs.

   NANDY, INC., a Florida Profit Corporation
   d/b/a SUNSET MOTEL,

             Defendant.
   _______________________________/

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 13, 2021, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                               11
Case 0:21-cv-61691-XXXX Document 1 Entered on FLSD Docket 08/13/2021 Page 12 of 12




                                 SERVICE LIST:

       HOWARD MICHAEL CAPLAN, Plaintiff, vs. NANDY, INC., a Florida Profit
                     Corporation d/b/a SUNSET MOTEL

              United States District Court Southern District of Florida

                                     CASE NO.


   NANDY, INC. d/b/a SUNSET MOTEL

   REGISTERED AGENT:

   PATEL, HEMANT Z.
   140 NORTH FEDERAL HIGHWAY
   OFFICE
   DANIA BEACH, FL 33004

   VIA PROCESS SERVER




                                         12
